[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT            FILED
                         ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                No. 06-10876                  OCTOBER 11, 2006
                            Non-Argument Calendar             THOMAS K. KAHN
                                                                  CLERK
                          ________________________

                     D. C. Docket No. 03-20764-CR-MGC

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                     versus

DWELLEY CAULEY,
a.k.a. Bart,

                                                         Defendant-Appellant.


                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (October 11, 2006)

Before DUBINA, CARNES and PRYOR, Circuit Judges.

PER CURIAM:

     On appeal after remand to the district court for resentencing pursuant to
United States v. Booker, 543 U.S. 220, 125 S. Ct. 738, 160 L. Ed. 2d 621 (2005),

Appellant Dwelley Cauley argues that the district court erred by not (1) dismissing

his indictment for conspiracy to possess with the intent to distribute cocaine, 21

U.S.C. § 846, because it violated the Double Jeopardy Clause, and (2) permitting

him to withdraw his guilty plea on the ground that his prior attorney coerced him

into pleading guilty. The district court refused to consider Cauley’s motions to

dismiss his indictment and withdraw his guilty plea, finding that they fell outside

the scope of our limited mandate to resentence Cauley in accordance with Booker’s

advisory Guideline scheme.

      We review a district court’s legal conclusions de novo. Luckey v. Miller,

929 F.2d 618, 621 (11th Cir. 1991). “Under the law-of-the-case doctrine, both

district courts and appellate courts are generally bound by a prior appellate

decision in the same case.” Alphamed, Inc. v. B. Braun Med., Inc., 367 F.3d 1280,

1285-86 (11th Cir. 2004). This doctrine, thus, precludes courts from revisiting

issues that were decided explicitly, or by necessary implication, in a prior appeal.

Luckey, 929 F.2d at 621.

      “The mandate rule is simply an application of the law of the case doctrine to

a specific set of facts.” Litman v. Mass. Mut. Life Ins. Co., 825 F.2d 1506, 1511

(11th Cir. 1987). “If the appeals court issues a specific mandate, the district court



                                           2
must obey: the mandate is not subject to interpretation.” United States v. Mesa,

247 F.3d 1165, 1170 (11th Cir. 2001). In Mesa, we affirmed the district court’s

refusal to consider an argument raised for the first time at resentencing following

remand, concluding that requiring the district court to consider a new argument at

resentencing, when the argument should have been raised in the first appeal,

“would give defendants incentive to introduce sentencing objections in a piecemeal

fashion and would allow them (by their waiting to advance the argument anew at

re-sentencing) to avoid the difficult burden of ‘plain error’ review in their first

appeal.” Id. at 1170-71.

      We conclude from the record that Cauley’s case is comparable to Mesa. In

Cauley’s initial direct appeal, he did not raise his claims that his indictment should

be dismissed because it violated the Double Jeopardy Clause or that his attorney

coerced him into pleading guilty, even though these arguments were available to

him on direct appeal. We vacated Cauley’s sentence and directed the district court

to resentence Cauley consistent with Booker. The district court was not authorized

to consider Cauley’s motions to dismiss his indictment and withdraw his guilty

plea because they were outside the scope of our limited remand.

      Accordingly, we affirm the district court’s order denying Cauley’s motions

to dismiss his indictment and withdraw his guilty plea on the grounds that it was



                                            3
precluded by the mandate rule from entertaining Cauley’s motions.

      AFFIRMED.




                                        4